DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MICHAEL ROMAN,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-3456

                          [October 20, 2022]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen,
Judge; L.T. Case No. 502002CF011992AXXXMB.

  Michael Roman, DeFuniak Springs, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.